Exhibit 5.2 STIKEMANELLIOTT Stikeman Elliott LLPBarristers & Solicitors 4300 Bankers Hall West, 888-3rd Street S.W., Calgary, Canada T2P 5C5 Tel: (403) 266-9000Fax: (403) 266-9034www.stikeman.com Phone:(403) 266-9000 Fax: (403) 266-9034 VIA EDGAR June 29,2011 United States Securities and Exchange Commission treet, NE Washington, D.C. 20549 Dear Sirs: Re: Compton Petroleum Corporation ("Compton") -Registration Statement on Form F-10 We hereby consent to the references to us and the use of our name in the Registration Statement of Compton on Form F-10 filed the date hereof. In giving this consent, we do not thereby admit that we come within the category of persons whose consent is required by the Securities Act of 1933, as amended, or the rules and regulations promulgated thereunder. Yours truly, /s/Stikeman Elliott LLP Stikeman Elliott LLP CALGARY VANCOUVER TORONTO MONTREAL OTTAWA NEW YORK LONDON SYDNEY
